PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,474,338
Issue Date: 12 Nov 2019
Application No. 14/997,243
Filing or 371(c) Date: 15 Jan 2016
Attorney Docket No. 15-1522-56480  


:
:	DECISION ON PETITION
:
:
:


This is a response to the petition under 37 CFR 1.59(b), filed August 18, 2020, to expunge information from the above identified application.

The petition is dismissed.

The petition requests the expungement of the Amendment, filed August 17, 2020.  The petition submits that this document was unintentionally submitted.  

Petitioner should note that, as discussed in MPEP 724.05 III, these electronically filed papers are not considered to have been submitted in the incorrect application even though the identifying information in the heading of the papers is directed toward a different application.  As these papers were misfiled electronically, 37 CFR 1.59 governs, in accordance with USPTO policy.

37 CFR 1.59 states in part:

(a) (1) Information in an application will not be expunged, except as provided in paragraph (b) of this section or § 41.7(a) or § 42.7(a) of this title. 
(2) Information forming part of the original disclosure (i.e., written specification including the claims, drawings, and any preliminary amendment present on the filing date of the application) will not be expunged from the application file. 

(b) An applicant may request that the Office expunge information, other than what is excluded by paragraph (a)(2) of this section, by filing a petition under this paragraph. Any petition to expunge information from an application must include the fee set forth in §1.17(g) and establish to the satisfaction of the Director that the expungement of the information is appropriate in which case a notice granting the petition for expungement will be provided.  [emphasis added]

The standards for expunging information that is unintentionally submitted in an application, including the standards for establishing that the expungement of the information is appropriate, is discussed in MPEP section 724.05 II.  This section states that a petition may be filed under 37 CFR 1.59(b), provided that:

(A)    the Office can effect such return prior to the issuance of any patent on the application in issue;
(B)     it is stated that the information submitted was unintentionally submitted and the failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted;
(C)     the information has not otherwise been made public;
(D)     there is a commitment on the part of the petitioner to retain such information for the period of any patent with regard to which such information is submitted;
(E)     it is established to the satisfaction of the Director that the information to be returned is not material information under 37 CFR 1.56; and
(F)     the petition fee as set forth in 37 CFR 1.17(g) is included.

The Office cannot expunge the document prior to the issuance of any patent on the application in issue, as required by item (A), since the patent has already issued.  The official record for this application has been available to the public.  Even when information has been removed from USPTO records, the Office cannot ensure that parties outside the USPTO do not already have copies of information previously publically available from the USPTO.  Accordingly, the petition must be dismissed.  

Moreover, petitioner is a third party to the ex parte proceedings in application 14/997,243.  As such petitioner does not have standing in 14/997,243, and is not in a position to remove documents from this application.  In particular, neither the patent statute nor its implementing regulation confer a right upon a third party to act in the application of another.  Since petitioner lacks standing in 14/997,243, the Office will not act as requested.

Telephone inquiries concerning this communication should be directed to the undersigned at (571) 272-6692.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions